Citation Nr: 0310752	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-16 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for fracture of 
the left tibia and fibula with traumatic arthritis of the 
left knee, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
osteoarthritis of the right knee, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1972. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  A notice of disagreement was received in April 2000, a 
statement of the case was issued in June 2000, and 
substantive appeal was received in July 2000.  The veteran 
testified at a Board hearing at the RO in August 2002. 


REMAND

In October 2002 and March 2003, the Board undertook 
development of the evidence pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002), and a January 2003 VA examination report 
with March 2003 addendum have been obtained as a result and 
are of record.  However, this regulation was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  One reason for the Federal Circuit's ruling 
appears to be that the regulation in question allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  In view of the Federal Circuit's 
holding, the Board must now return the case to the RO so that 
it may review the additional evidence as a preliminary 
matter.  

Additionally, the Board notes that it is unclear from the 
record whether the veteran has been furnished the necessary 
notices required under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  Appropriate action at 
the RO level is therefore required for this reason. 

Further, the Board notes that VA's General Counsel has 
indicated that separate ratings may be assigned for knee 
disability where there is x-ray evidence of arthritis in 
addition to recurrent subluxation or lateral instability.  
See generally VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The RO 
should therefore consider the propriety of separate ratings 
under the facts of this case in light of the recent VA 
medical findings. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to specifically include 
the VA examination report and addendum 
obtained by the Board).  The RO should 
then consider whether entitlement to 
higher disability ratings is warranted.  
Additionally, the RO should consider the 
propriety of assigning separate ratings 
for each knee under Diagnostic Code 5257 
based on recurrent subluxation or lateral 
instability.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



